Citation Nr: 1827818	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-35 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to an increased rating for status post, right knee total arthroplasty with arthritis and scar in excess of 40 percent from November 2016 and thereafter.

Entitlement to an increased rating for status post, left knee total arthroplasty with arthritis and scar in excess of 30 percent from November 2015 and thereafter.

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1987 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2018, The Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file. (Hearing Transcript).  At the hearing, the Veteran requested the record remain open for 60 days to supplement the record. To date, the Veteran has not submitted any additional evidence. As such, the claim is ripe for adjudication. 

Additionally, at the January 2018 hearing, the Veteran raised the issue of whether Veteran is unemployable due, in part, to the service-connected disabilities.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction. (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is required to adjudicate the claims.

When the evidence "does not adequately reveal the current state of the claimant's disability..., the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination." Caluza v. Brown, 7 Vet. App. 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 
At the January 2018 hearing, the Veteran testified that his status post right and left knee total arthroplasty with arthritis and scars have worsened since his last VA examination conducted in November 2016. The Veteran asserted that his right knee replacement has been surgically corrected several times and brought operative reports to the hearing of the procedures. 
A review of the objective medical evidence indicates signs of worsening. The November 2016 examiner noted that he declined to give the Veteran a full and more vigorous VA examination because the Veteran was scheduled for a right total knee arthroplasty within the next several days and that the last VA knee exam he underwent required three (3) days of bed rest. As there are no recent medical examinations to assess the severity of both knees (range of motion, stability, etc.) and the November 2016 admitted the examination was inadequate, the Veteran must be afforded a new examination status post bilateral knee arthroplasty.
Additionally, the Veteran should be given an opportunity to supplement the record with any additional medical treatment notes as it relates to his status post knee conditions. Such records must be obtained prior to scheduling the VA examinations.

Finally, The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claim for a higher rating for bilateral knee disabilities. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). Additional information may be necessary. Mailing a copy of a VA Form 21-8940 application for individual unemployability to the address on file is proper. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private medical treatment records pertinent to a right and left knee disability.

2. Schedule the Veteran for a VA examination to ascertain the current severity of the service-connected status post, right and left knee disabilities by an appropriate medical professional, in accordance with the applicable worksheet for rating those disorders.  The examiner should comment on how any functional impairment impacts the Veteran's ability to obtain or maintain employment.  

Although the examiner must review the entire claim file, his/her attention is directed to the following evidence:

i.        November 2016 VA examiner confirming the Veteran's diagnoses of right knee strain and right knee degenerative arthritis. The examiner noted that the Veteran was unable to safely be employed in any capacity that requires standing or walking. He was capable of passive, seated positions for which he is otherwise qualified. 

ii.        The Veteran underwent a right total knee replacement in January 2014 and a total left knee replacement in approximately September 2014. He underwent multiple right knee surgeries in November 2016, December 2016, May 2017, October 2017, and December 2017. 

3. Provide the Veteran and her representative an additional copy of VA Form 21-8940 Application for Individual Unemployability to the addresses on file.

	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

